PCIJ_A_06_GermanInterestsUpperSilesia_DEU_POL_1925-08-25_JUD_01_PO_00_FR.txt. 1925.

.e 25 août.
ssier E. c. VI.
tôle VIII. 1.

M. le D" Erich Kaufmann, professeur à Bonn,

COUR PERMANENTE DE JUSTICE INTERNATIONALE .

HUITIEME SESSION (ORDINAIRE)

Présents:

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,
Lord FINLAY, |
MM. NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Juges.
Opa, ?
ANZILOTTI,
PESSGOA,
WANG. Juge suppléant.

Comte ROSTWOROWSKI, |
M. RABEL Juges nationaux.
. >

ARRÊT N° 6

AFFAIRE RELATIVE A
CERTAINS INTERETS ALLEMANDS
EN HAUTE-SILESIE POLONAISE

Entre le Gouvernement d’Allemagne, représenté par

Demandeur,

et le Gouvernement de la République polonaise, représenté

par M. Mrozowski, Président de la Cour supréme de Varsovie,
M. Limburg, Bâtonnier de l’Ordre des avocats de La Haye et
M. Sobolewski, délégué-adjoint 4 la Commission des Réparations,

Défendeur.
5 ARRÊT N° 6, — HAUTE-SILÉSIE POLONAISE

EXCEPTIONS PRÉLIMINAIRES SOULEVEES PAR LE GOUVERNE-
MENT DE LA RÉPUBLIQUE POLONAISE

La Cour,

composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et con-
clusions,

a rendu l’arrêt suivant :

#
* *

Par Requête introductive d'instance déposée au Greffe de la Cour le
15 mai 1925, en conformité de l’article 40 du Statut et de l’article 35
du Règlement, le Gouvernement du Reich allemand a introduit,
devant la Cour permanente de Justice internationale, une instance
relative à certains intérêts allemands en Haute-Silésie. polonaise.
Ces intérêts avaient trait, d’une part, à la reprise, par un délégué
du Gouvernement polonais, de la gestion de l'exploitation de l’usine
d'azote à chaux sise à Chorzow, à la prise de possession par lui
des biens meubles et des brevets, licences, etc., de la société qui
avait antérieurement assuré l'exploitation de l’usine, ainsi qu’à
la radiation aux registres fonciers de cette société comme proprié-
taire de certains biens-fonds à Chorzow et à l'inscription a leur
place du Trésor polonais. Ils avaient trait, d'autre part, à la notifi-
cation donnée par le Gouvernement de la République polonaise aux
propriétaires de certains grands fonds ruraux de son intention d’ex-
proprier ces grands fonds.

La Requête conclut à ce qu’il plaise à la Cour dire et juger:

1° a) que l’article 2 de la loi polonaise du 14 juillet 1920 constitue
une mesure de liquidation en ce qui concerne les biens, droits
et intérêts acquis après le Ir novembre 1918, et que l’article 5
de ladite loi constitue une liquidation des droits contractuels
des personnes intéressées ;

b) dans le cas de l'affirmation du point a), qu’en procédant à ces
liquidations, le Gouvernement polonais ne s’est pas conformé
aux dispositions des articles 92 et 297 du Traité de Versailles ;

2° a) que l’attitude du Gouvernement polonais vis-a-vis des Sociétés
anonymes Oberschlesische Stickstoffwerke et Bayrische Stick-
6 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

stoffwerke n'était pas conforme aux dispositions des articles 6
et suivants de la Convention de Genève ; ‘

b) dans le cas de l'affirmation du point a), quelle attitude du
Gouvernement polonais vis-a-vis des sociétés en question
aurait été conforme auxdites dispositions ;

3° que la liquidation des propriétés rurales appartenant au
comte Nikolaus Ballestrem; à la Société anonyme Georg
Giesches Erben; a Christian Kraft, Fiirst zu Hohenlohe-
Oehringen ; à la Société anonyme Vereinigte Kénigs- und
Laurahüite ; à la baronne Maria-Anna von Goldschmidt-
Rothschild, née von Friedländer-Fuld ; à Karl Maximilian,
Fürst von Lichnowsky ; à la Ville de Ratibor ; à M®® Gabrielle
von Ruffer, née Gräfin Henckel von Donnersmarck ; à la
Société anonyme Godulla et à Mme Hedwig Voigt, ne serait
pas conforme aux dispositions des articles 6 et suivants de
la Convention de Genéve.

Lors de la procédure orale devant la Cour, le représentant alle-
mand a déclaré retirer la conclusion n° 3, pour autant qu'elle se
réfère à la propriété rurale appartenant à M™* Hedwig Voigt; il
lui a été donné acte de cette déclaration.

La requête introductive d’instance ayant été, aux termes de
l’article 40 du Statut, communiquée au Gouvernement de la Répu-
blique polonaise, à la date du 16 mai 1925, ce Gouvernement informa
la Cour, les 12 et 18 juin, qu’il croyait devoir soulever, dans le
différend dont il s’agit, «certaines exceptions préliminaires d'ordre
formel, notamment l'exception d’incompétence de la Cour pour
connaître» de l'affaire et qu’il entendait «les exposer par écrit
dans un mémoire» qui serait déposé avant la fin du mois de
juin, c’est-à-dire en temps utile « pour permettre à la Cour d'ouvrir
le 15 juillet la procédure orale sur ces exceptions formelles ».

Le représentant du Gouvernement allemand, informé de la commu-
nication du Gouvernement polonais, fit également une déclaration
aux termes de laquelle la réponse allemande au Mémoire polonais
relatif à la question de compétence serait déposée en temps
utile, sur quoi le délai pour le dépot du Con‘re-Mémoire alle-
mand en réponse au Mémoire du Gouvernement polonais relatif
7 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

aux exceptions préliminaires que comptait soulever ce Gouver-
nement fut fixé au 10 juillet.

Le Mémoire polonais, intitulé Réponse exceptionnelle du Gouver-
nement polonais à la Requête du Gouvernement allemand en date du
15 mai 1925, fut déposé au Greffe et communiqué au représentant
du Gouvernement allemand le 26 juin. Il conclut à ce qu’il plaise
à la Cour:

a) Dans l'affaire T {usine de Chorzow), se déclarer incompé-
tente, subsidiairement déclarer la requête irrecevable tant que
le Tribunal arbitral mixte germano-polonais n’a pas rendu
son jugement ;

b) Dans les affaires IT (grands fonds ruraux), se déclarer
incompétente, subsidiairement déclarer la requête irrecevable.

Le Contre-Mémoire allemand, présenté sous le titre: Observations
du Gouvernement allemand concernant la Réponse exceptionnelle du
Gouvernement polonais à la requête du Gouvernement allemand rela-
tive à certains intéréts allemands en Haute-Silésie polonaise, fut
déposé au Greffe et communiqué au représentant polonais au jour
fixé. Sans contenir de conclusions précises, le contre-mémoire
allemand s'applique à réfuter celles qui avaient été formulées dans
le mémoire polonais.

A l’appui de leurs conclusions ou thèses, les Parties ont placé
divers documents sous les yeux de la Cour, comme annexes à leurs
« Réponse » et «Observations». Le Gouvernement allemand a
également déposé une collection de Documents relatifs à l'affaire d
l'usine d'azote à Chorzow. |

La Cour a, en outre, entendu dans ses audiences publiques tenues
les 16, 18 et 20 juillet, MM. Mrozowski et Limburg, agents du
Gouvernement polonais, et l’agent du Gouvernement allemand,
M. Kaufmann, en leurs plaidoiries.

*
* *

POINT DE FAIT.

Avant d’aborder l'examen juridique des exceptions préliminaires
soulevées par le Gouvernement polonais, il y a lieu d'exposer
8 ARRÊT N° 6. — HAUTE-SILESIE POLONAISE

brièvement les faits qui ont donné lieu à l'introduction de instance

‘par le Gouvernement allemand. I] convient alors de distinguer
entre les faits se référant à chacun des deux groupes d’intéréts
visés par la Requête allemande, savoir, ceux qui ont trait à l'usine
de Chorzow, et ceux qui concernent la notification de l'intention
d'exproprier faite à certains propriétaires de grands fonds
ruraux.

A. — Usine de Chorzow.

Le 5 mars 1915 avait été conclu entre le Chancelier de l’ Empire
allemand, pour le Reich, et la Société Bayrische Stickstoffwerke A.-G.
a Trostberg, Haute-Baviére, un contrat aux termes duquel la
Société s’engageait à « installer pour le Reich et a commencer
immédiatement à construire», entre autres, une usine d’azote de
chaux à Chorzow en Haute-Silésie. Les terrains nécessaires seraient
acquis pour le compte du Reich et inscrits à son nom dans le livre
foncier. Les installations mécaniques devaient être établies con-
formément aux brevets et licences ainsi qu'aux expériences de
la Société, qui s’engageait à diriger, jusqu’au 31 mars 1941, l’exploi-
tation de l'usine, en utilisant l’ensemble des brevets, licences,
expériences et innovations, améliorations et perfectionnements,
ainsi que tous contrats de fournitures et de livraisons qui lui
revenaient. Dans ce but, une section spéciale de la Société devait
être établie ; elle serait soumise, dans une certaine mesure, au
contrôle du Reich, qui avait le droit de participer, pour chaque
année financière, à l'excédent résultant de l'exploitation. Il avait
le droit de résilier au 31 mars de chaque année à partir du 31 mars
1926, après préavis de quinze mois, la direction de l’usine par la
Société. Cette résiliation pouvait avoir lieu déjà à partir du
31. mars 1921, toujours après préavis de quinze mois, si la participa-
tion du Reich à l'excédent n’atteignait pas un niveau déterminé.

Le 24 décembre 1919 furent passés à Berlin divers actes juridiques
notariés ayant pour but la création d’une nouvelle société, les
Oberschlesische Stickstoffwerke A.-G., et la vente par le Reich à
cette société de l’usine de Chorzow, c’est-à-dire l’ensemble des ter-
rains, bâtiments et installations y appartenant, avec tous acces-
soires, réserves, matiéres premiéres et matériaux d’exploitation,
9 ARRÊT Ne 6, — HAUTE-SILÉSIE POLONAISE

ainsi que les stocks. La direction et l'exploitation de l’usine devaient
rester entre les mains de la Société Bayrische Stickstoffwerke, qui
utiliserait dans ce but ses brevets, licences, expériences et contrats.
Ces rapports entre les deux sociétés furent confirmés au moyen de
lettres échangées entre elles, datées des 24 et 28 décembre 1019.
La Société Oberschlesische Stickstoffwerke fut dûment inscrite, le
29 janvier 1920, à l’Amisgericht de Kônigshütte, dans le livre fon-
cier de Chorzow, comme propriétaire des biens-fonds qui consti-
tuaient l'usine d’azote de Chorzow.

Le 1% juillet 1922, ce Tribunal, devenu polonais, rendit une
décision suivant laquelle l'enregistrement en question, déclaré nul,
devait être rayé, la situation antérieure rétablie, et le droit de pro-
priété sur les biens-fonds dont il s’agit enregistré au profit du fisc
de l’État polonais. Cette décision, qui invoquait l’article 256 du
Traité de Versailles ainsi que les lois polonaises des 14 juillet 1920
et 16 juin 1922, fut mise à exécution le même jour.

Le 3 juillet suivant, M. Ignatz Moscicki, nommé fondé de pouvoirs
général de l’usine de Chorzow par un décret ministériel polonais
du 24 juin 1922, prit possession de l'usine et en assuma l’adminis-
tration, conformément aux termes du décret; le Gouvernement
allemand allègue, et le Gouvernement polonais ne conteste pas,
que ledit fondé de pouvoirs, en entreprenant la gestion de l’exploita-
tion de l’usine, se mit en même temps en possession des biens
meubles et des brevets, licences, etc.

Le 10 novembre 1922, la Société Oberschlesische Stickstoffwerke
a introduit devant le Tribunal arbitral mixte germano-polonais à
Paris une requête qui conclut à ce qu’il plaise au Tribunal

«déclarer recevable la demande formée par la Oberschlesische
Stickstoffwerke Aktiengeselischafi; condamner le Gouvernement
polonais, défendeur, à la restitution de l’usine et à toute autre
réparation qu'il plairait au Tribunal de déterminer et aux dépens
de l'instance. »

Dans sa réponse à cette requête, le Gouvernement polonais
conclut à ce qu’il plaise au Tribunal se déclarer incompétent
(subsidiairement, débouter la requérante).

L'affaire a été reconnue comme étant en état le 15 octobre 1923.
Elle est toujours pendante.
Io ARRÊT N° 6. — HAUTE-SILESIE POLONAISE

D'autre part, la Société Oberschlesische Stickstoffwerke a introduit,
devant le Tribunal civil de Kattowitz, une requête concluant à ce
qu’il plaise au Tribunal:

N

«Condamner le défendeur à indiquer à la demanderesse quels
étaient, au moment de la reprise de l’exploitation des usines de
produits d'azote à Chorzow par le défendeur, le 3 juillet 1922, à
11 h. de la matinée, les biens meubles qui s’y trouvaient et quelles
créances il a réalisées, et à restituer à la demanderesse ou à la
B. St. W. les biens meubles et en cas d’impossibilité leur valeur ;
en outre, à rembourser à la demanderesse ou bien à la B. St. W.
le montant des créances réalisées. » |

Le Tribunal se trouve encore saisi de Vinstance. Par décision
du 7 décembre 1923, il a cependant déclaré qu'il n’y avait
pas de litispendance, la requête n'ayant pas encore été signifiée
à la Procurature générale à Varsovie.

BP. — Grands fonds ruraux.

Le numéro du 30 décembre 1024 du Monitor Polski porte la
notification par le Gouvernement polonais de son intention
d’exproprier certains grands fonds sis en Haute-Silésie polonaise
et appartenant à douze propriétaires, parmi lesquels se trouvent
les suivants :

Comte Nikolaus Ballestrem,

Société anonyme Georg Giesches Erben,

Christian Kraft, Fiirst zu Hohenlohe-Oehringen,

Société anonyme Vereinigte Kônigs- und Laurahütte,

La baronne Maria-Anna von Goldschmidt-Rothschild, née
von Friedländer-Fuld,

Karl Maximilian, Fürst von Lichnowsky,

La Ville de Ratibor, |

Madame Gabriele von Ruffer, née Gräfin Henckel von
Donnersmarck,

Société anonyme Godulla,

Madame Hedwig Voigt. —

Ainsi qu'il a été déclaré à l’audience par le représentant du Gou-
vernement polonais, et qu’il a été rappelé ci-dessus, la notification
Ir ARRET N° 6, —- HAUTE-SILESIE POLONAISE

a été, par la suite, retirée dans le cas de M™ Hedwig Voigt, les
autorités compétentes polonaises ayant accepté comme établi
que Vintéressée avait le droit de conserver son domicile en
Haute-Silésie polonaise.

Les notifications en question furent faites en alléguant les disposi-
tions de l’article 15 de la Convention germano-polonaise relative à
la Haute-Silésie conclue à Genève le 15 mai 1922. Elles contiennent
une invitation aux intéressés à présenter, dans un délai fixé, leurs
objections et observations éventuelles.

Il n'est allégué dans aucun cas que les notifications aient été
effectivement suivies d’expropriation.

Six des propriétaires visés ci-dessus ont introduit devant le Tri-
bunal arbitral mixte germano-polonais, conformément à l’article 19
de la Convention relative à la Haute-Silésie, des instances qui
ont pour but d'obtenir une ordonnance suspendant la procédure
d’expropriation et une déclaration en illégalité de cette procédure.
Deux de ces instances sont pendantes, mais dans les quatre autres
la requête n’a pas encore été signifiée. En ce qui concerne au moins
l'une des deux causes pendantes, le Gouvernement polonais a
contesté la compétence du Tribunal arbitral mixte.

*
* *

POINT DE DROIT.

Avant d’examiner les exceptions préliminaires soulevées par la
Pologne, il convient de constater que les deux Parties sont d’accord
pour reconnaître que l’article 23 de la Convention de Genève rentre
dans la catégorie des «cas spécialement prévus dans les traités et
conventions en vigueur », visés à l’article 36 du Statut de la Cour,
et le Gouvernement polonais ne conteste pas que la Cour soit régu-
lièrement saisie en conformité des articles 35 et 40 du Statut. Mais
la Pologne soulève une exception pour demander à la Cour de dire
et juger principalement que la Requête allemande vise une diver-
gence qui ne rentre pas dans les cas prévus par l’article 23 de la
Convention de Genève, et, subsidiairement, que, même si la com-
pétence était admise, la Requête serait irrecevable.

La Cour constate ce qui suit : la Requête expose en deux cha-
pitres, I et II, les faits et allégations sur lesquels elle fonde ses
12 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

conclusions. Le chapitre I traite de la prise de possession par les
autorités polonaises de l’usine de Chorzow et des biens meubles qui
s’y rattachent ; il fait également connaître l’opinion du Gouverne-
ment allemand sur la portée de certaines dispositions de la loi
polonaise du 14 juillet 1920 et du Traité deVersailles. Le chapitre IT,
d'autre part, traite de la notification de l'intention d’exproprier
certains grands fonds ruraux.

Les conclusions r et 2 de la Requête allemande se réfèrent
évidemment au chapitre I de l'exposé, tandis que la conclusion
n° 3 a trait au chapitre II.

Les conclusions de l’Exception polonaise ont adopté la division
en deux chapitres de l'exposé allemand, ja première conclusion
se référant aux termes mêmes du Mémoire polonais, au chapitre I,
tandis que la seconde conclusion a trait au chapitre IT.

Il s'ensuit que la première conclusion polonaise, formulée au
regard de l’«affaire I», dite «affaire de l'usine de Chorzow», de la
Requête allemande, met en question la compétence de la Cour pour
connaître aussi bien de la conclusion n° zr que de la conclusion
n° 2 de la Requête allemande, |

Telle qu’elle est rédigée, la conclusion n° 1 de la Requête alle-
mande semble s'occuper exclusivement de la loi polonaise du 14 juil-
let 1920 et des rapports de cette loi avec les articles 92 et 297 du
Traité de Versailles. Dans ces termes, elle ne saurait être regardée
comme visant une divergence d'opinion résultant de l'interpré-
tation et de l'application des articles 6 à 22 de la Convention de
Genève. Mais, à la lumière surtout de l'exposé se trouvant dans le
chapitre I de la Requête allemande, il est clair que la conclusion
n° 1 peut viser des questions ayant trait à l'affaire de l’usine de
Chorzow et peut avoir été présentée en vue de ces questions.

Étant donné cette incertitude au sujet de la portée exacte de la
conclusion n° 1 de la Requête allemande, le fait pour la Cour
d'affirmer sa compétence pour connaître de l’« affaire I » mentionnée
dans la première conclusion de l'Exception polonaise, ne saurait
en rien préjuger de la mesure dans laquelle elle estimera éventuelle-
ment devoir s'occuper, lors des débats sur le fond, des questions
visées par la conclusion n° r de la Requête allemande.

Pour ces raisons, la Cour examinera séparément les conclusions
polonaises relatives à l’« affaire I» ayant trait à l'usine de Chorzow
et celles qui concernent les grands fonds ruraux.
13 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

A. — Usine de Chorzow.
L
Exception d'incompétence.

La Pologne soulève, au sujet de l'affaire de l'usine de Chorzow,
en première ligne et principalement, l'exception d’incompétence.
Il convient de rappeler ici l’article 23 de la Convention de Genève
sur lequel la compétence éventuelle de la Cour pour juger le fond
de l'affaire doit se baser. Cet article est conçu comme suit :

«r. — Si des divergences d'opinion, résultant de l’inter-
prétation et de l’application des articles 6 à 22, s’élevaient
entre le Gouvernement allemand et le Gouvernement polonais,
elles seraient soumises à la décision de la Cour permanente de
Justice internationale.

«2. — Il n’est porté aucune atteinte a la compétence du
Tribunal arbitral mixte germano-polonais résultant des dis-
positions du Traité de paix de Versailles. »

La Pologne fonde son exception sur trois motifs d’ordres difié-
rents : 2) La Cour ne serait pas compétente parce qu’une divergence
de vues au sujet de l'interprétation et de l’application de la Con-
vention de Genève n'aurait pas été constatée avant l'introduction
de la Requête ; b) la Cour ne serait pas compétente parce que le
différend n’est pas un de ceux qui sont prévus à l’article 23; c) la
Cour ne serait pas compétente parce que la conclusion 2 b) de la
Requête équivaudrait à une requête pour avis consultatif, qui ne
peut pas émaner d’un. État quelconque, mais seulement du Conseil
ou de l’Assemblée de la Société des Nations. Pour ce qui est de ce
dernier point, la Cour, estimant qu'il soulève plutôt une question
dirrecevabilité, le traitera en même temps que la conclusion sub-
sidiaire de la Pologne.

OK
* *
I. — En ce qui concerne le premier motif allégué par la Pologne
à l'appui de sa conclusion relative à la prétendue incompétence
de la Cour pour connaître des conclusions I et 2 de la Requête
T4 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

allemande, il convient de retenir les faits suivants: l’article 23,
à la différence de nombreuses clauses compromissoires, mais d'accord
avec certaines autres dispositions de la Convention de Genève
prévoyant la compétence de la Commission mixte ou du Tribunal
arbitral institués par elle, ne pose pas fa condition de négociations
diplomatiques qui devraient être tentées en première ligne; il
n’exige pas non plus qu'une procédure spéciale, de la nature de
celle qui est prévue à l’article 2, n° x, précède le recours à
la Cour. La comparaison entre les diverses clauses juridictionnelles
de la Convention de Genève démontre, par conséquent, que la
Cour peut être saisie, aux termes de l’article 23, aussitôt que l’une
des Parties estime qu'il y a divergence d'opinion résultant de
l'interprétation et de l’application des articles 6 à 22.

Or, une divergence d'opinion se manifeste dès qu'un des gou-
vernements en cause constate que l'attitude observée par l’autre
est contraire à la manière de voir du premier. Même si la nécessité
d’une contestation formelle ressortait de l’article 23, cette condition
pourrait être à tout moment remplie par un acte unilatéral de la
Partie demanderesse. La Cour ne pourrait s'arrêter à un défaut
de forme qu’il dépendrait de la seule Partie intéressée de faire
disparaître.

On a enfin soutenu que l’article 23 exige « une divergence d’opi-
nion résultant de l'interprétation ef de l’application des articles en
question », la conjonction «et» étant considérée comme comportant
un sens cumulatif. La Cour ne saurait attribuer cette portée au
mot «et» qui, dans le langage ordinaire comme dans le langage
juridique, peut, selon les circonstances, être aussi bien alternatif
que cumulatif. Cependant, ce point n’a pas d'importance prati-
que, étant donné qu’en l'espèce il s’agit à la fois d'interprétation
‘et d'application. Ainsi qu'il sera démontré plus tard, la discussion
de l'affaire de l'usine de Chorzow vise un cas d’application
concrète de dispositions conventionnelles interprétées différemment
par les Parties.

2. — Le motif sur lequel la Pologne semble surtout fonder son
exception et sur lequel les Mémoires et les débats ont principale-
ment porté, concerne la prétendue inexistence d’une divergence
résultant de l'interprétation et de l’application des articles 6 à 22
de la Convention de Genéve. Le Gouvernement polonais soutient
que la différence d’opinion entre les deux Parties ne concerne pas
15 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

les articles 6 à 22 de la Convention de Genève, mais uniquement
Vinterprétation de la loi de 1920. Selon la Requête, cette loi est une
mesure de liquidation ; selon la thése polonaise, elle a pour effet
seulement l’inefficacité des actes stipulés en contradiction avec les
obligations découlant de l’article 256 du Traité de Versailles et du
Protocole de Spa. Or, suivant le Gouvernement polonais, les diver-
gences sur l’interprétation de la loi de 1920 ne rentrent point dans
le cadre de la stipulation de l’article 23 de la Convention de Genéve
qui détermine la compétence de la Cour.

Il est évident que la compétence de la Cour ne saurait dépendre
seulement de la manière dont la Requête est formulée ; d'autre
part, elle ne peut être écartée par le seul fait que la Partie défen-
deresse soutient que les règles de droit applicables en l’espèce
n’appartiennent pas a celles pour lesquelles la compétence de la
Cour est reconnue. La Cour doit en première ligne examiner si elle
puise dans l’article 23 de la Convention de Genève le pouvoir de
connaître du litige dont elle est saisie, et notamment si les dispo-
sitions auxquelles il faut recourir pour décider sur la Requête,
sont parmi celles au sujet desquelles la compétence de la Cour est
établie.

Dans cet ordre d'idées, elle constate d’abord que l'exception d’in-
compétence soulevée par le Gouvernement polonais lui a été
présentée à un moment où aucune pièce de procédure relative au
fond n'avait été déposée, et que, par suite de la présentation de
l'exception, la procédure sur le fond a été suspendue. Dans ces
conditions, et bien que la Pologne n’ait pas elle-même évité de
puiser dans le fond du litige certains des arguments allégués par
elle en faveur de son exception//la Cour ne saurait, dans sa déci-
sion sur cette exception, préjuger en rien de sa décision future sur
le fond. Mais, d’un autre côté, la Cour ne saurait décliner sa compé-
tence par ce seul fait, car ainsi elle ouvrirait la porte à la possibilité
pour une Partie de donner à une exception d’incompétence, ne
pouvant être jugée sans avoir recours à des éléments puisés dans
le fond, un caractère péremptoire, simplement en la présentant
in limine litis, ce qui est inadmissible.

Dès lors, la Cour, en vue de la décision qui lui est maintenant
demandée, estime devoir aborder l'examen visé ci-dessus quand
même cet examen devrait l’amener à effleurer des sujets apparte-
nant au fond de l'affaire, étant bien entendu, toutefois, que rien de
2

16 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

ce qu’elle dit dans le présent arrêt ne saurait limiter sa complète

liberté d'appréciation, lors des débats sur le fond, des arguments
éventuellement apportés de part et d’autre sur ces mêmes sujets.

% * *

L’exposé fait ci-dessus des points qui séparent les Parties, démon-
tre que la divergence d’opinion qui existe entre elles porte sur l’appli-
cabilité ou Vinapplicabilité au cas de dépossession dont il s’agit en
l’espèce des articles 6 à 22 de la Convention de Genève, c’est-a-
dire sur l’étendue du champ d’application de ces articles.

L'article 6 de la Convention est ainsi conçu :

«La Pologne peut exproprier en Haute-Silésie polonaise les
entreprises appartenant à la grande industrie, y compris les
gisements, et la grande propriété rurale, conformément aux
dispositions des articles 7 à 23. Sous réserve de ces dispositions,
les biens, droits et intérêts de ressortissants allemands ou de
sociétés contrôlées par des ressortissants allemands ne peuvent
pas être liquidés en Haute-Silésie polonaise. »

Ainsi, l’article 6 d’un côté reconnaît le droit pour la Pologne
d’exproprier, conformément aux dispositions des articles 7 à 23,
certaines entreprises industrielles et propriétés rurales, et d’un
autre côté stipule que, sous réserve desdites dispositions, les biens,
droits et intérêts de ressortissants allemands ou de sociétés contrô-
lées par des ressortissants allemands ne peuvent pas être liquidés
en Haute-Silésie.

Donc, quelles que soient par ailleurs les relations entre les deux
phrases que contient l’article, et quelle que soit la portée, dans
cet article, des notions « liquidation» et «expropriation », il est clair
qu'il est destiné à délimiter en cette matière et dans le territoire
dont il s’agit les pouvoirs de la Pologne.

Il s'ensuit que les divergences d'opinion visées à l’article 23,
qui se réfère aux articles 6 à 22, peuvent comprendre également
des divergences d'opinion sur l'étendue du champ d'application
de ces articles et, par conséquent, celle qui existe en l'espèce entre
les Parties.

Au cours des débats, il a été dit du côté polonais qu'il s'agissait
17 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

ici d’une question de droits acquis, question réglée par les articles 4
et 5 de la Convention de Genève, pour lesquels la juridiction de
la Cour n’est pas prévue. Le Gouvernement allemand, au contraire,
avait soutenu que les dispositions applicables sont celles contenues
dans les articles 6 à 22. Ces allégations contradictoires, en souli-
gnant que la divergence porte sur le champ d’application de ces
derniers articles, confirment la manière de voir de la Cour.

3. — La Pologne estime pouvoir écarter l’applicabilité de la Con-
vention de Genève, et, partant, la compétence de la Cour, en fai-
sant valoir qu’il ne s’agit pas de biens de ressortissants allemands,
mais de biens de l’État polonais, successeur du Reich allemand
dans la propriété aux termes de l’article 256 du Traité de Versailles,
et que, pour cette raison, il n’est pas question de liquidation ou
d’expropriation d’une entreprise appartenant à des ressortissants
allemands. En présence de ce raisonnement, la Cour adopte l’argu-
mentation suivante :

a) Il ne résulte pas des documents soumis à la Cour, et il n’a pas
même été allégué, que l’entreprise industrielle dont il s’agit eût à
un moment quelconque appartenu, dans son intégralité, au Reich
allemand. Le Reich allemand avait avancé, en conformité avec
le contrat du 5 mars 1915, les fonds pour acheter les terrains
nécessaires et pour construire l’usine ; c’est pour cela qu'il avait
été inscrit au registre foncier comme propriétaire des biens-fonds.
Mais l’entreprise comme telle constitue une entité tout à fait
distincte des terrains et bâtiments servant à son exploitation, et,
dans le cas dont il s’agit, il n’est guère douteux qu'à côté de la
propriété immobilière ayant appartenu au Reich, il y avait des
biens, droits et intérêts, tels que les brevets et licences, d’une valeur
probablement très considérable, dont le caractère privé ne saurait
être contesté et qui étaient essentiels pour constituer l’entreprise.

Comme l’articl: 6 de la Convention de Genève mentionne «les
entreprises appartenant à la grande industrie » et comme cet article
a pour but d'assurer la continuité de la vie économique, il convient
d'envisager l'usine de Chorzow comme une unité. Quel que soit
l'effet de l’article 256 du Traité de Versailles en ce qui concerne
les biens-fonds qui avaient appartenu au Reich, l’entreprise
comme telle tombe, de l'avis de la Cour, sous le coup des articles 6
et suivants de la Convention de Genève.
18 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

Jl est vrai que l’application de la Convention de Genève ne sera
guère possible sans qu’on interprète l’article 256 du Traité de Ver-
sailles et les autres stipulations internationales invoquées par la
Pologne. Mais il ne s’agit alors que de questions préalables ou inci-
dentes à l'application de la Convention de Genève. Or, l’interpré-
tation d’autres accords internationaux rentre incontestablement
dans la compétence de la Cour si cette interprétation doit être
considérée comme incidente à la décision d’un point pour lequel
elle est compétente.

b) Il est constant que les Bayrische Stickstoffwerke sont une
Société allemande dont le caractère privé n’est pas contesté. Cette
Société avait d’abord, en vertu du contrat du 5 mars 1015 avec le
Reich, et ensuite en vertu de la correspondance échangée avec les
Oberschlesische Stickstoffwerke du 24 au 28 décembre I019, un
contrat d’exploitation qui lobligeait et l’autorisait à exploiter l’usine
dans les mêmes conditions techniques que les usines qui lui
appartiennent en propre. La reprise de l’usine par la Pologne a mis
fin à cette exploitation et partant a frappé des droits et intérêts
que des ressortissants allemands possédaient en Haute-Silésie
polonaise. Les biens-fonds dont la Pologne s’attribue la propriété se
trouvaient inscrits au registre foncier, au moment où la Convention
de Genève a commencé à déployer ses effets, comme propriété
d’une société anonyme allemande, qui, comme telle, est visée par
l’article 6 de ladite Convention et dont l'existence comme société
allemande n’est pas contestée.

La compétence qui appartient à la Cour aux termes de l’article 23
à l'égard de divergences d'opinions entre les Gouvernements
allemand et polonais résultant de l'interprétation et de l’appli-
cation des dispositions des articles 6 à 22 relatifs aux droits, biens
et intérêts de ressortissants allemands, ne saurait fléchir du fait
que la validité de ces droits est contestée sur la base de textes
autres que la Convention de Genève.

II.
Fins de non-recevoir.
Le Gouvernement polonais ne s’est pas borné à élever une excep-

tion d’incompétence contre la requête allemande concernant l'usine
de Chorzow, dont la Cour permanente de Justice internationale se
19 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

trouve actuellement saisie. Subsidiairement, il conclut encore à
Virrecevabilité de cette requête, tant que le Tribunal arbitral mixte
germano-polonais de Paris n’aura pas rendu son jugement dans le
litige relatif à la même usine, que l’Oberschlesische Stickstoffwerke
avait, dès le 10 novembre 1922, porté devant cette juridiction.

S'agit-il ici d’un de ces moyens de défense, tirés du fond de la cause
et tendant à en faire écarter l'examen par le juge, auxquels on donne
généralement, ainsi que l’a fait le droit francais, le nom de « fins de
non-recevoir » ? Ou bien n’est-on pas plutôt en présence d’une véri-
table exception, s’opposant, comme celle qui vient d’être examinée
par la Cour, non pas à l’action elle-même et au droit sur lequel elle
repose, mais à l'exercice de cette action en justice ?

Pour un tribunal national, il ne serait pas sansintérêt de le recher-
cher, en vue de déterminer à quel moment de la procédure un tel
moyen peut ou doit être utilement proposé. Mais la Cour n’a pas à
tenir compte, pour apprécier la conclusion subsidiaire, par laquelle
on lui demande de surseoir à statuer sur le litige soumis à son appré-
ciation, «des divers systèmes de procédure et des diverses termino-
logies juridiques » en usage dans les différents pays.

Que cette conclusion se qualifie d’«exception», ou qu'elle prenne le
nom de «fin de non-recevoir», il est certain que rien, ni dans le Statut
et dans le Règlement qui la régissent, ni dans les principes généraux |
du droit, n'empêche la Cour de s’en occuper dès à présent, et préala-
blement à tout débat sur le fond, puisque c’est de sa non-admission
que dépendra la possibilité d’un tel débat.

Le Gouvernement polonais estime que le fait, par l’Oberschle-
sische Stickstoffwerke, d'avoir introduit en 1922, devant le Tribunal
arbitral mixte germano-polonais siégeant à Paris, une action
tendant à la restitution de l’usine de Chorzow à la société qui s’en
prétend propriétaire, doit faire suspendre, jusqu’à ce que ladite
action, encore pendante, ait reçu sa solution, le jugement de la
requête que le Reich a plus tard formée devant la Cour, au sujet
du même établissement industriel.

La forme que le Gouvernement polonais a donnée à l'exposé de sa
thèse et la conséquence qu'il prétend en tirer démontrent qu'il
n’invoque pas, à vrai dire, le moyen généralement connu sous le
nom de litispendance. En réalité, ce mot ne se trouve pas dans
20 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

la réponse polonaise ; ce n’est que dans les plaidoires qu’il a été
employé et, semble-t-il, surtout pour la commodité du langage. Si,
cependant, on voulait apprécier ce moyen d’après les principes ordi-
nairement admis en matière de litispendance, la Cour devrait arriver
à la conclusion qu'il n’est pas fondé. C’est une question vivement
controversée dans la doctrine des auteurs et dans la jurisprudence
des principaux Etats, que celle de savoir si la litispendance, qui a
pour objet de prévenir un conflit de choses jugées, peut être invoquée
dans les rapports internationaux, en ce sens que les juges d’un État
devraient refuser de connaître, en l'absence d’un traité, de toute
affaire déjà pendante devant un tribunal étranger, exactement
comme ils auraient le devoir de le faire si un tribunal national avait
été, à une époque antérieure, régulièrement saisi de la même affaire.

Cette discussion ne saurait retenir l’attention de la Cour dans le
présent litige, car il est évident que les éléments essentiels qui cons-
tituent la litispendance ne se rencontrent pas ici. Il ne s’agit pas
de deux demandes identiques ; la requête encore pendante devant
le Tribunal arbitral mixte germano-polonais de Paris poursuit la
restitution à une société privée de l’usine dont celle-ci prétend avoir
été indûment dépouillée ; ce qui, d’autre part, est demandé à la Cour
permanente de Justice internationale, c’est l'interprétation de cer-
taines clauses de la Convention de Genève. Les plaideurs ne sont pas
les mêmes. Enfin, les tribunaux arbitraux mixtes et la Cour perma-
nente de Justice internationale ne sont pas des juridictions du même
ordre ; et cela serait vrai, à plus forte raison, de la Cour et du Tri-
bunal civil polonais de Kattowice.

En vain, pour faire admettre la thèse du Gouvernement polonais
en cette matière, insisterait-on sur la prétendue antithèse inscrite
à l’article 23 de la Convention de Genève, et remarquerait-on que
cet article, qui affirme la compétence de la Cour pour statuer sur les
divergences d'opinions résultant de l'interprétation et de l’applica-
tion des articles 6 à 22 de ladite Convention, a formellement réservé,
dans une disposition finale, déjà mentionnée, «la compétence du
Tribunal arbitral mixte germano-polonais, résultant des disposi-
tions du Traité de paix de Versailles ». Cette réserve s'explique à
merveille. Le titre III de la Convention de Genève, auquel elle se
réfère, touche en effet, sur plusieurs points, aux matières traitées.
aux sections de la Partie X du Traité de Versailles, et pour lesquelles
2I ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

il n’existe aucune juridiction correspondante à celle que l’article 23,
n°1, de la Convention de Genève devait plus tard attribuer à la Cour
permanente. Il était donc indispensable d'affirmer que la faculté
donnée par ce texte aux Etats contractants comme tels de s'adresser
à la Cour, a laissée intacte celle de saisir le Tribunal arbitral mixte,
que les particuliers lésés puisent dans le Traité de Versailles. La dis-
tinction des deux domaines juridictionnels est ainsi mise en pleine
évidence, et le n° 2 de l’article 23, loin de venir à l’appui de la
prétention polonaise, apporte aux revendications adverses un argu-
ment qui n’est pas sans valeur.

Le moyen d’irrecevabilité subsidiairement soulevé par le Gou-
vernement polonais, dans sa réponse exceptionnelle relative à
l'usine de Chorzow, n’est donc pas plus fondé que l'exception prin-
cipale d’incompétence.

*
* *

La Cour ne croit pas non plus devoir admettre la fin de non-
recevoir incidemment opposée à la Requête allemande, dans le
Mémoire polonais, sur la base de l’article 14 du Pacte de la Société
des Nations. |

Il est vrai que cet article, rappelé dans le Préambule du Statut de
la Cour permanente de Justice internationale, prévoit que cette Cour
donnera des avis consultatifs sur la demande du Conseil ou de
VAssemblée de la Société des Nations ; pareille demande, formulée
directement par un Etat, ne saurait être prise en considération.
Mais lorsque le Gouvernement du Reich, après avoir conclu, sous
le n° 2, lettre a, de sa Requête, à la non-conformité aux dispositions
des articles 6 et suivants de la Convention de Genève, de l'attitude
observée par le Gouvernement polonais au regard des sociétés
anonymes Oberschlesische Stickstoffwerke et Bayrische Stickstoff-
werke, a sollicité (lettre b), sous une forme interrogative, la Cour
de dire et juger, dans l’affirmative, «quelle attitude du Gouverne-
ment polonais vis-à-vis des sociétés en question aurait été conforme
auxdites dispositions », il est clair qu’il n’a pu entrer dans les
intentions de l’État demandeur de provoquer un avis consultatif,
dont il lui était interdit de prendre l'initiative. En réalité, c’est
une décision qu’il a demandé à la Cour de rendre, laissant au mémoire
qu’il déposera sur le fond du litige le soin de préciser les conclusions
de sa requête sur le point n° 2, lettre b, et d'exposer les faits qui
22 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

seront soumis dans cette phase du procès à l'appréciation de la Cour.
Les observations présentées par le Gouvernement allemand au sujet
de la Réponse exceptionnelle de la Pologne n’autorisent aucun doute
. sur ce qu'il a voulu faire, et l'emploi de la forme interrogative
donnée à la conclusion ne saurait suffire à fortifier une interprétation
qui placerait cette conclusion en dehors de la sphère de l’article 23
de la Convention, base de l’ensemble de la requête allemande.

B. — Grands fonds ruraux.

Exception d'incompétence.

En ce qui concerne les grands fonds ruraux, la compétence de la
Cour n'est pas moins claire que dans l'affaire de l’usine de Chorzow.

Pour les raisons déjà développées au sujet de cette affaire, le
fait de l’absence de négociations diplomatiques permettant de
constater la divergence d'opinion exigée par l’article 23 de la
Convention, ne saurait empêcher l'introduction de l'instance relative
au cas actuel, D'ailleurs, ce fait n'aurait aucune portée pratique,
car si la requête était, par ce motif, déclarée prématurée, le Gou-
vernement allemand serait libre de la renouveler le lendemain.

La notification faite par la Pologne, par l'intermédiaire du
Monitor Polski du 30 décembre 1924, aux propriétaires de grands
fonds situés en Haute-Silésie polonaise, s’est basée sur l’article 15,
paragraphe I, alinéa 1, de la Convention de Genève, qui
est ainsi conçu :

«Si le Gouvernement polonais veut exproprier un grand
fonds, il est tenu de notifier son intention au propriétaire
du grand fonds avant le rer janvier 1925.»

L'Allemagne entend que dix de ces notifications ne sont pas
conformes aux dispositions des articles 9, paragraphe 3, alinéa 2;
12, alinéa I ; 13, alinéa 2, et 17 de la Convention.
23

ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

Voici les dispositions dont il s’agit :
Article 9, paragraphe 3, alinéa 2.

« Les propriétés rurales qui sont destinées principalement
à subvenir aux besoins d’entreprises appartenant à la grande
industrie (fonds d'exploitation laitière, d'exploitation forestière,
etc.) sont considérées, au sens du présent article, comme faisant
partie des entreprises aux besoins desquelles elles subviennent. »

Article 12, alinéa x.

«La Pologne peut exproprier les fonds comprenant au
moins I00 hectares de terrain agricole (ci-dessous appelés
grands fonds) appartenant le 15 avril 1922 et le jour de la
notification (article 15) à des ressortissants allemands qui n’ont
pas le droit de conserver leur domicile en Haute-Silésie polo-
naise (articles 40 et 42), ou à des sociétés contrôlées par de tels
ressortissants allemands. On établira l'étendue de ces fonds
d'après leur état le 15 avril 1922. »

Article 13, alinéa 2.

_ «En tant que des terrains agricoles doivent, conformément
à l’article 9, paragraphe 3, alinéa 2, être considérés comme
parties d’entreprises appartenant à la grande industrie,
on n’en tiendra pas compte dans le calcul de la surface totale
des terrains expropriables, et les dispositions relatives à
Vexpropriation de la propriété rurale ne leur seront pas appli-
cables. »

Article 17.

«Ne seront pas considérés comme ressortissants allemands
au sens des articles 6 à 23, les ressortissants allemands qui
auront acquis de plein droit la nationalité d’une Puissance
alliée ou associée par application du Traité de paix de Ver-
sailles, ou qui acquièrent de plein droit la nationalité polonaise
par application de la présente Convention. »
24 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

Le Gouvernement allemand allègue, pour justifier son point de
vue, que, dans la plupart des notifications, il s’agit de propriétés
destinées principalement à subvenir aux besoins d'entreprises
appartenant à la grande industrie, considérées comme faisant
partie des entreprises aux besoins desquelles elles subviennent
(article 9, paragraphe 3, alinéa 2) et ne tombant pas sous l’applica-
tion des dispositions relatives à l’expropriation de la propriété
rurale (article 13, alinéa 2) ; dans d’autres cas, il s’agit de fonds qui
ne sont pas susceptibles d’être expropriés, parce que leur étendue
est inférieure à 100 hectares de terrain agricole (article 12, alinéa 1),
ou bien parce qu’ils appartiennent à des personnes qui ont acquis
de plein droit la nationalité tchécoslovaque, par application de
l’article 84 du Traité de Versailles, ou la nationalité polonaise en
vertu de l’article 25, paragraphe 1, de la Convention de Genève
(article 17), ou encore parce qu'ils appartiennent à une société
qui «n’est pas contrôlée par des ressortissants allemands,, ou
à une ville qui «ne peut être considérée ni comme ressortissant
allemand, ni comme société contrôlée par de tels ressortissants »
{article 12, alinéa I).

La Pologne répond à ces allégations que, jusqu’à ce moment, elle
n’a fait que notifier son intention d’exproprier ; il n’y a donc,
jusqu’à présent, ni expropriation, ni décision d’expropriation, de
sorte que la Cour «n’est pas encore compétente» et la requête
«est prématurée ».

On voit donc que le Gouvernement polonais ne conteste nullement
que la matière dont il s’agit dans cette partie de la Requête alle-
mande soit réglée par les dispositions susmentionnées de la Conven-
tion de Genève (toutes comprises entre les articles 6 à 22); il
reconnaît qu'en principe ces dispositions s'appliquent aux biens en
question et que ceux-ci doivent être expropriés d'accord avec les
articles susdits. Dès lors, il devient clair que le Gouvernement polo-
nais accepte, d’une manière générale, la compétence de la Cour en
cette matière; ce qu'il conteste, c’est que de telles dispositions
doivent être, ainsi que le prétend l'Allemagne, interprétées de telle
façon que leur application soit obligatoire, et par suite la Cour
compétente, dès le moment actuel, où la Pologne n’a manifesté que
. l'intention d’exproprier.

Mais cette divergence, même ainsi limitée, suffit pour rendre
évidente la compétence de la Cour. Cette compétence, d’après la
lettre de l’article 23 de la Convention, fut admise par les deux
25 ARRÊT N° 6, — HAUTE-SILÉSIE POLONAISE

2

Gouvernements, précisément pour les cas où «des divergences
d'opinions résultant de l'interprétation et de l'application des
articles 6 à 22 s’éléveraient » entre eux. Or, la notification étant
réglée par l’article 15, en combinaison avec les articles 9, 12, 13 et
17, c’est-à-dire par des dispositions qui se trouvent entre l’article 6
et l’article 22 de la Convention de Genève, il est évident que la
contestation soulevée sur le point de savoir si la notification a été
faite ou non conformément à ces dispositions, constitue une diver-
gence d’opinion sur l’interprétation et l’application de quelques-
uns des articles 6 à 22 de la Convention, et se trouve ainsi sous le
coup de l’article 23.

Il existe dans l’expropriation deux actes distincts: la notification
de l'intention d’exproprier et le décret d’expropriation. L’un et
l’autre sont prévus dans l’article 15 de la Convention.

Comment les articles 9, 12, 13, 15 et 17 doivent-ils être interprétés,
par rapport à ces deux actes ? Doivent-ils l’être comme concernant
seulement le dernier acte, celui de l’expropriation proprement dite,
ou s’étendent-ils aussi à l’acte‘initial, celui de la notification ?

La Pologne défend la première interprétation ; l'Allemagne
soutient la seconde.

La divergence d'opinion est donc incontestable.

Mais la Pologne fait observer que la notification de l'intention
d’exproprier n’est qu’une simple invitation aux intéressés pour
qu'ils présentent, dans un certain délai, leurs réclamations respec-
tives, et que par conséquent la lettre de la Convention ne lui est
pas encore applicable.

Cette observation ne change en rien les termes de la question.
La divergence continue de subsister, vu que l'Allemagne entend
au contraire que, même réduite à ces termes-là, la notification,
étant un acte de la mise à exécution de l’expropriation, est sans
nul doute un acte d'application de la Convention de Genève, ne
pouvant donc ainsi viser que des biens susceptibles d’expropriation,
conformément aux articles 9, 12, 13 et 17 de ladite Convention.
Puisque les biens dont il est question dans ces articles ne peuvent
nullement être expropriés, il est évident qu'ils ne pourraient pas
non plus faire l’objet d’une intention d’expropriation.

L’objection polonaise n’est pas fondée, non seulement parce que
le droit de réclamation -octroyé par la Pologne aux propriétaires
est un fait d’ordre intérieur que l’on ne saurait opposer à l’Alle-
magne, mais aussi parce que, selon l’article 20, dès le moment de
26 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

la notification et sans aucun délai, l’expropriation est possible aux
termes de la Convention de Genève et constitue ainsi pour le pro-
priétaire une menace qui peut durer deux ans, et, finalement, parce
que, d'accord avec ce même article 20 et l’article 16, la notification
une fois faite, le propriétaire ne peut, sans le consentement du
Gouvernement polonais, aliéner par acte inter vivos ni le fonds à
exproprier, ni ses accessoires ; de sorte que la notification renferme
de graves restrictions au droit de propriété.

On conclut de cet exposé qu’il existe entre l'Allemagne et la
Pologne une divergence d'opinion en ce qui concerne l’interpré-
tation et l’application des articles 9, paragraphe 3, alinéa 2; 12,
alinéa 1; 13, alinéa 2; 15 et 17 de la Convention de Genève (dis-
positions comprises entre les articles 6 à 22 de la même Convention)
à propos de la notification faite aux propriétaires énumérés dans la
Requête introductive d'instance; la Cour est donc, vu les termes de
l’article 23 de la même Convention, compétente, également dans
cette partie, pour retenir l'affaire et statuer au fond.

IT.
Fins de non-recevoir.

Dans cette partie de ses exceptions préliminaires, la Pologne
revient à la question d’irrecevabilité de la Requête.

Sur cette question, la Pologne a soulevé les allégations suivantes.

L’article 19, alinéa 2, de la Convention s'exprime ainsi :

« Si le Gouvernement polonais arrive à la conclusion qu’une
entreprise ou un fonds appartient réellement à un ressortis-
sant allemand, ou qu’une société est contrôlée réellement par
des ressortissants allemands, et si, après la notification, Vinté-
ressé prétend qu'il n’en est pas ainsi, l'intéressé peut, pendant
un mois à dater de la notification, faire appel à la décision du
Tribunal arbitral mixte germano-polonais. Le cas échéant, le
Tribunal arbitral mixte peut suspendre provisoirement la
procédure d’expropriation. »

Or, dit le Gouvernement polonais, « six des propriétaires nommés
dans la Requête présentée à la Cour ont eu recours à cette juridic-
tion arbitrale, qui est encore saisie de ces affaires ».
27 ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

Mais, outre que les considérations générales déjà exposées à ce
sujet dans le cas de l’usine de Chorzow ont ici pleine application, il
faut ajouter que, selon la déclaration du Gouvernement polonais
lui-même, six propriétaires seulement sur dix ont eu recours au :
Tribunal arbitral mixte germano-polonais, et que parmi les six
requêtes il n’y en a que deux qui aient été signifiées. Aïnsi, même si
lesdites considérations n’étaient pas acceptables, la Cour resterait
compétente pour prendre connaissance de l’action dans la partie
relative aux autres propriétaires.

De plus, l’article 19 de la Convention prévoit une situation
entièrement différente de celle qui se présente à l'examen de la Cour,
car il s’applique seulement au cas où les autorités polonaises sont
d'avis qu'une entreprise ou un fonds appartient réellement à un
ressortissant allemand, ou qu’une société est contrôlée réellement
par des ressortissants allemands, et l'intéressé prétend qu’il n’en
est pas ainsi. Or, l'hypothèse soumise à la Cour est, comme on
l'a vu, tout à fait différente.

PAR CES MOTIFS,
La Cour,
jugeant contradictoirement,

I. 1) Dans l'affaire I visée par l’exception soulevée par le Gouver-
nement de la République polonaise :

rejette cette exception ;

déclare la Requéte recevable ;

la retient pour statuer au fond.

2) Dans les affa‘res II visées par l’exception soulevée par le
Gouvernement de la République polonaise :

rejette cette exception ;

déclare la Requéte recevable ;

la retient pour statuer au fond.

II. Charge le Président de fixer, aux termes de l’article 33 du
Règlement, les délais pour le dépôt des documents ultérieurs de
la procédure écrite.

Le présent Arrêt ayant été rédigé en français et en anglais, c’est:
le texte français qui fait foi.
28 ‘ ARRÊT N° 6. — HAUTE-SILÉSIE POLONAISE

Fait au Palais de la Paix, à La Haye, le ving-cinq août mil
neuf cent vingt-cinq, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
agents des Gouvernements des Puissances requérante et défende-
resse respectivement.

Le Président :
(Signé) Max HuBER.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

Monsieur Anzilotti, tout en se ralliant aux conclusions de la Cour,
désire présenter, sur un point de l'exposé des motifs, les observations
suivantes. |

M. le comte Rostworowski, juge national polonais, déclarant ne
pouvoir se rallier à l’arrêt rendu par la Cour et se prévalant du droit
‘que lui confère l’article 57 du Statut de la Cour, a joint audit arrêt
Vexposé suivant de son opinion individuelle.

(Paraphé)

M. H.
(Paraphé) À. H.
